EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Alphonso A. Collins on August 09, 2022.
The Claims has been amended as follows: 
Claim 29 has been amended to depend from claim 16.

Response to Amendment
The amendment filed June 23, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed March 30, 2022 has been entered. 
Claims 16, 20, and 22-30 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claim 16 to include the allowable subject matter of previous claims 18 and 19, which the examiner indicated as allowable in the previous Non-Final Rejection filed March 30, 2022. 

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 16 and its dependent claims 20 and 22-30, the prior art fails to teach that the lever is guided through a sliding joint arranged on the first wheel bearing housing. While Meyer et al. (US 10,300,932 B2) teaches (Fig. 1-4): a lever (18) and a first wheel bearing housing (26), the examiner finds no obvious reason to provide a sliding joint arranged on the first wheel bearing housing for guiding the lever. Such a modification would require improper hindsight reasoning. 
The prior art further fails to teach that the lever is guided through a sliding joint arranged on a first rocker arm connected to the at least one support structure. While Meyer et al. (US 10,300,932 B2) teaches (Fig. 1-4): a lever (vertical joining ridge 18), the examiner finds no obvious reason to provide a sliding joint arranged on a first rocker arm connected to the at least one support structure (2) for guiding a lever. Such a modification would require improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617